Shea, J.,
with whom Parskey, J., joins, concurring. Once it has been determined that the defendant bank paid the funds in the account to an attorney acting pursuant to a valid power competently executed by Edward, the equitable owner of all the funds in the joint bank account, it becomes wholly unnecessary to consider whether there was a breach of any provision of the deposit agreement. As the majority opinion notes, “[t]he interest of the plaintiff [Harry] was limited to a right to whatever funds remained in the account upon *90Edward’s death.” So long as the bank was willing, as it was, Edward, or the attorney acting for him, could waive or ignore any requirement for presentation of the passbook or a signed withdrawal order without obtaining Harry’s consent. Payment of the funds in the account to the rightful owner or his duly authorized agent as requested was a complete performance of the bank’s duty and there could then be no further liability.
Although I do not disagree with the elaborate analysis of the claimed contract violations contained in the majority opinion, I am concerned that its superfluity may create the misleading impression that, upon termination of an account and payment of the funds to the equitable owner, a bank may yet be liable to one whose interest in the account is limited to that of a surviving holder of a joint account. Once the funds in the account have been paid to the equitable owner in accordance with his demand, I do not see how another joint depositor, whose interest is limited to that of a survivor, can prevail upon a claim that the bank failed to comply with some term of the agreement establishing the account.
Accordingly, I agree with the result.